DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 9, and 10.  Currently claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1, 9 or 10 of a temperature control method and device for controlling a temperature of a resin which flows through a resin flow channel formed by a nozzle section and a cylinder section connected to the nozzle section comprising a first sensor that detects a nozzle temperature of the resin which flows through the nozzle, a first temperature control unit that performs PID control so that the nozzle temperature reaches a first target temperature, a second temperature sensor that detects a cylinder temperature of the resin flowing through the cylinder section and a plurality of second temperature control units that perform PID control so that the cylinder temperature reaches a second target temperature in which the second temperature control units perform PID control on the cylinder temperature using temperature control information 
The closest prior art of record, Harada and Kitahara, teaches PID control devices for cylinders comprising a nozzle and cylinder section similar to the claimed device in which the control unit for the nozzle temperature feeds temperature control information to an additional control unit.  However, as discussed in applicant’s reply filed 11/10/2021 the prior art does not teach that the first temperature control unit feeds back temperature control information to all of the plurality of second temperature control devices which perform PID control on the cylinder temperature using temperature control information from the first temperature control unit as required by the claim.
Claims 2-8 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742